Title: Tench Coxe’s Reflections on Cotton, 11 February 1802
From: 
To: 


          Cotton of the U.S.
          Every fact and reflexion upon the subject of cotton, enhances its importance to our Country. The whole Sugar colonies of Europe in the west Indies probably will make less in the Season of 1802, than the United States. Their sugar and coffee employing their laborers, and the first of those articles employing their unbroken lands, our cotton cultivation with the plough & the cheapness of our soil must enable us to take the business of supplying the world with cotton out of their hands. Were the Slave trade right, safe and constitutional, a single year would give us the cotton business, which they now do. But as labor is and is likely to be in America, we shall make a progress a little slower, but not less certain in transfering to our hands much of the business of raising those supplies, which they used to furnish. The western parts of Pennsa. will be excited to import, by the ohio &ca. the cottons of West Virginia, Kentucky, Tennessee & the Missa. territory. The capital stocks of Philada., Baltimore, New yk, Connecticut, particularly Rhode Island, Masstts. & New Hampshire will be tempted into bulky coarse Manufactures of cotton by Machinery and foreign Artists—The Union of the Provisions, coal, and cottons of the states on the waters emptying into Chesapeak bay seem to point that scene out as the one which will rise into earliest and greatest importance, on the atlantic side. But on the Western waters all these things uniting with the expense of procuring foreign goods & of getting their produce to market seem to ensure the early and great importance of the cotton manufacture. Their supplies of coal are vast and extracted from the earth at an expense unusually small. The extent of country however, over which this production spreads, promises the general establishment of the Cotton Manufacture, especially in the precious Household line. The Southern Militia, (which for various reasons, exceeding in the aggregate the weight of those, which ever in any country were combined) the Southern militia, it is conceived would acquire the spirit of a corps, if the state Governments were to make a blue cotton cloth with white or yellow cotton under clothes their spring, summer and autumn peace uniform. It would certainly take at this moment, if introduced under impressive Auspices, and would have effects equally important in the good to the Militia, national manufactures, and this grand & novel cultivation.
          Authentic information is recd. here, that France bars in future the importation of cotton Manufactures and establishes them in the Belgic Departments.
          There can be no doubt, that the cotton production of America will deeply and rapidly affect the British & other European woolen Manufactures by the spring our cotton will give to the manufacture of cotton substitutes for woolen manufactures—
          The return of the precise importation of foreign, and exportation of foreign & domestic cotton (distinguished) for each port, from 1789 to this time is respectfully, but most earnestly recommended to be prepared, and impressively reported & published with all possible dispatch, as a mattter which will give the last necessary spring to a general Cultivation. To a great cultivation, exportation & manufactures are the obvious and proper springs—
          Feb. 11. 1802.
        